On December 23, 1992, the Defendant was sentenced to Count I, ten (10) years for Issuing a Bad Check (Common Scheme); Count II, six (6) months in the Lewis and Clark County Jail for Theft; to be served concurrently with the sentence imposed for Count I. The Defendant is designated a persistent felony offender and was sentenced to ten (10) years at the Montana State Prison; said sentence to be served consecutively to the sentence imposed in Counts I and II; credit is given for 83 days time served; plus all conditions listed in the December 23,1992 Judgment of Judge Honzel.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Mr. Blacker for representing himself in this matter.